—In an action for a judgment declaring the rights of the parties with respect to an insurance policy, the defendant appeals from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated November 20, 1995, as denied its motion for summary judgment dismissing the complaint, and the plaintiff cross-appeals from so much of the same order as denied its cross motion for summary judgment declaring that the defendant was obligated to defend and indemnify the plaintiff in an underlying negligence action.
Ordered that the order is affirmed, without costs or disbursements.
Questions of fact exist with respect to the plaintiff’s knowledge of the event which is the subject matter of the underlying action and its compliance with the notice requirements of the defendant’s insurance policy (see, Argentina v Otsego Mut. Fire Ins. Co., 86 NY2d 748; Kim v Maher, 226 AD2d 350; Kreger Truck Renting Co. v American Guar. & Liab. Ins. Co., 213 AD2d 453; Winstead v Uniondale Union Free School Dist., 170 AD2d 500).
Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.